Citation Nr: 0928364	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-24 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and D.M.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1971 to October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2009, the Veteran and D.M. presented personal 
testimony during a Board hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.


FINDING OF FACT

The medical evidence of record shows that, due to the 
Veteran's mental illness, the Veteran does not have the 
mental capacity to manage his affairs, including disbursement 
of funds.


CONCLUSION OF LAW

The Veteran is incompetent for VA fund disbursement purposes.  
38 U.S.C.A. § 5103A, 5107(a); 38 C.F.R. § 3.353 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this case, VCAA notice is not required because the facts 
in this case are not in dispute.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

Analysis

The RO has determined the Veteran is incompetent for VA 
benefits purposes.  The Veteran is currently rated as 100 
percent disabled as a result of his service-connected 
schizophrenia.

According to VA standards, a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation.  38 C.F.R. § 
3.353(a).  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. § 
3.353(d); see also 38 C.F.R. § 3.102 (2008).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, VA will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations as to 
incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

Here, a careful review of all of the evidence of record 
confirms the Veteran is still incapable of personally 
handling his VA benefits.  38 C.F.R. § 3.353(c); Sanders v. 
Brown, 9 Vet. App. 525 (1996).

VA outpatient records dated in November 2004, June 2005, and 
February 2006 all contain statements made by VA medical 
personnel that the Veteran is not competent to manage his 
funds.  In November 2004, it was indicated that the Veteran 
received $75.00 for spending money/personal items.  All 
bills, including groceries were paid by his fiduciary.  It 
was noted that the Veteran had a history of spending his 
money on drugs, not paying his bills, and being taken 
advantage of financially by his friends when he controlled 
his money.  The examiner concluded that the Veteran not 
competent to manage his funds.  In June 2005, it was noted 
that the Veteran had been hospitalized early that month for a 
cocaine-induced exacerbation of schizophrenia.  The examiner 
concluded that the Veteran not competent to manage his funds.  
In February 2006, a VA social worker noted that in a 
conversation with the Veteran's VA mental health physician, 
the physician stated that the Veteran not competent to manage 
his funds.  The Veteran was hospitalized in October 2006 due 
to an acute exacerbation of his schizophrenia, and in the 
November 2006 hospital discharge summary, a VA psychiatrist 
noted that the Veteran appeared incompetent for VA purposes.

In a February 2007 VA Adult Beneficiary Field Examination 
Report, the examiner noted meeting with the Veteran.  When 
quizzed, her was unable to solve simple math problems, and 
admitted that he would not be able to balance a check book if 
he had a checking account.  He concurred that having a 
fiduciary to manage his VA funds was in his best interest.

On VA examination in July 2007, the examiner observed that 
the Veteran was 100 percent service connected and was 
considered unemployable.  It was noted that while the Veteran 
stated that he had not used alcohol, marijuana, and cocaine 
for at least five years, the medical record indicated that 
the Veteran had used those substances as recently as 
October 2006.  The examiner stated that while the Veteran 
experienced periods of partial remission lasting as long as a 
year where there was no documented evidence of serious 
positive symptoms of schizophrenia, the medical record 
suggested that the Veteran had limited capacity to manage his 
own affairs as his judgment and insight seemed to be 
consistently impaired.  The Veteran acknowledged that he did 
not have the capacity to hold on to a part-time job.  The 
examiner opined that the Veteran's judgment and insight were 
poor.  A diagnosis of schizophrenia was given, and the 
examiner said that the Veteran experienced marked dysfunction 
in both social and occupational areas.  It was further noted 
that the Veteran required supervision and monitoring to take 
care of his activities at home.  The examiner opined that the 
Veteran's judgment and insight were quite limited and 
reflected marked impairment.

During the Veteran's April 2009 personal hearing before the 
undersigned Veterans Law Judge, the Veteran said that he 
wanted a trial to be able to prove himself.  He said that he 
was not an alcoholic.  He drank beer but did not drink it 
every day.  He said that it had been a while since he had 
smoked marijuana, and it had been more than a year since he 
had used other street drugs.  The Veteran showed a VA medical 
record dated February 9, 2009, which stated that the Veteran 
had a diagnosis of polysubstance abuse.  The Veteran said 
that diagnosis came from inhaling carbon monoxide from 
automobiles that passed him.  He indicated that he had always 
had a fiduciary.  He said he was last hospitalized in January 
or February of 2009 for polysubstance abuse, but it was not 
for marijuana abuse.  He felt that his medicine "mess[ed 
him] up sometimes."  He said that sometimes he would get out 
of control.  He stated that he lived alone and did his own 
cooking and cleaning.  He felt that he deserved a second or 
third chance to be trusted with his own finances.  D.M. spoke 
of her experiences taking care of the Veteran.

After reviewing the claims file, the Board finds that there 
is no competent medical evidence to show that the Veteran is 
competent to manage his own funds.  The above-cited competent 
medical evidence provides significant evidence against the 
Veteran's claim.  While he asserts that he is competent to 
manage his own funds, his statements are not the required 
evidence to establish this as fact.  38 C.F.R. § 3.353(c).  
Simply put, there is no competent medical evidence of record 
showing he is competent to manage his VA benefits - indeed, 
to the contrary, there is a significant amount of evidence 
specifically indicating he is not.  Specifically, VA 
treatment records dated in November 2004, June 2005, 
February 2006, and November 2006 all state that the Veteran 
is not competent to handle his funds, and the July 2007 VA 
examiner opined that the Veteran required supervision and 
monitoring.  Therefore, he is not entitled to the presumption 
of competency because the evidence against his claim far 
outweighs the evidence supporting it.  38 C.F.R. § 3.353(d); 
see also 38 C.F.R. § 3.102 (2008).

The Board has carefully considered the Veteran's statements 
and the statements offered by D.M..  Unfortunately, there is 
no indication that either the Veteran or D.M. have had any 
medical training whatsoever.  The Veteran and D.M., as lay 
people, have not been shown to be capable of making medical 
conclusions; thus, their statements regarding the competency 
of the Veteran are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Accordingly, while the Veteran 
and D.M. are competent to report what comes to them through 
their senses, they do not appear to have medical expertise.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, they 
cannot provide a competent opinion regarding the Veteran's 
competence to handle VA funds.

As the evidence overwhelmingly establishes the Veteran's lack 
of competence to manage his VA funds, the benefit- of-the-
doubt doctrine does not apply and his claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Sanders v. Principi, 17 Vet. App. 329 (2003).


ORDER

As the Veteran is incompetent for VA purposes, the claim is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


